Case 2:20-cv-02291-DOC-KES Document 237 Filed 03/04/21 Page 1 of 6 Page ID #:4021




      MICHAEL N. FEUER (SBN 111529)
    1 City Attorney
    2 KATHLEEN A. KENEALY (SBN 212289)
      Chief Deputy City Attorney
    3 SCOTT MARCUS (SBN 184980)
      Senior Assistant City Attorney
    4 200 North Main Street, City Hall East, 7th Floor
    5 Los Angeles, California 90012
      Telephone: (213) 978-4681
    6 Facsimile: (213) 978-7011
      Email: scott.marcus@lacity.org
    7
      Attorneys for Defendant
    8 CITY OF LOS ANGELES
    9
      RODRIGO A. CASTRO-SILVA (SBN 185251)
   10 County Counsel
      LAUREN M. BLACK (SBN 192302)
   11 Assistant County Counsel
   12 AMIE S. PARK (SBN 273346)
      Deputy County Counsel
   13 500 West Temple Street, Suite 468
      Los Angeles, California 90012
   14 Telephone: (213) 974-1830
      Facsimile: (213) 626-7446
   15 Email: apark@counsel.lacounty.gov
   16
      Attorneys for Defendant
   17 COUNTY OF LOS ANGELES
   18 [Additional counsel continued on next page.]
   19
   20                         UNITED STATES DISTRICT COURT
   21              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   22 LA ALLIANCE FOR HUMAN                         CASE NO. 2:20-cv-02291 DOC-KES
      RIGHTS, et al.,
   23                                               DEFENDANTS’ JOINT
   24            Plaintiffs,                        STATEMENT OF FACTS
                                                    PURSUANT TO COURT’S
   25              v.                               JANUARY 31, 2021 ORDER
   26 CITY OF LOS ANGELES, et al.,                  Assigned to the Hon. David O. Carter
   27                                               and Magistrate Judge Karen E. Scott
                Defendants.
   28
        500009.1                                                 Case No. 2:20-cv-02291 DOC-KES
           DEFENDANTS’ JOINT STATEMENT OF FACTS PURSUANT TO COURT’S JANUARY 31, 2021 ORDER
Case 2:20-cv-02291-DOC-KES Document 237 Filed 03/04/21 Page 2 of 6 Page ID #:4022




        [Additional counsel, continued from previous page.]
    1
    2 BYRON J. MCLAIN (SBN 257191)
      FOLEY & LARDNER, LLP
    3 555 South Flower Street, Suite 3300
      Los Angeles, California 90071
    4 Telephone: (310) 972-4500
    5 Facsimile: (213) 486-0065
      Email: bmclain@foley.com
    6
      LOUIS R. MILLER (SBN 54141)
    7 MIRA HASHMALL (SBN 216842)
      EMILY A. RODRIGUEZ-SANCHIRICO (SBN 311294)
    8 MILLER BARONDESS, LLP
    9 1999 Avenue of the Stars, Suite 1000
      Los Angeles, California 90067
   10 Telephone: (310) 552-4400
      Facsimile: (310) 552-8400
   11 Email: esanchirico@millerbarondess.com
   12
      Attorneys for Defendant
   13 COUNTY OF LOS ANGELES
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        500009.1                                 2               Case No. 2:20-cv-02291 DOC-KES
           DEFENDANTS’ JOINT STATEMENT OF FACTS PURSUANT TO COURT’S JANUARY 31, 2021 ORDER
Case 2:20-cv-02291-DOC-KES Document 237 Filed 03/04/21 Page 3 of 6 Page ID #:4023




    1                JOINT STATEMENT OF FACTS PURSUANT TO COURT’S
    2                                 JANUARY 31, 2021 ORDER
    3              Pursuant to the Court’s Order to Appear and Show Cause dated January 31,
    4 2021 (the “Order”) [Dkt. 205 at 4], the County of Los Angeles (“County”) and
    5 City of Los Angeles (“City”) hereby submit the following agreed-upon Statement of
    6 Facts.
    7              Based on the Los Angeles Homeless Services Authority’s (“LAHSA”) most
    8 recent point-in-time homeless count from 2020, there were 2,093 unsheltered people
    9 experiencing homelessness in 2,054 unsheltered households on Skid Row. Skid
   10 Row’s general boundaries are 3rd and 7th Streets, to the North and South, and
   11 Alameda and Main, to the East and West. The area consists of approximately
   12 50 city blocks.1
   13              These numbers represented a 20% and 24% increase, respectively, over the
   14 point-in-time count from the year prior. Of those unsheltered individuals,
   15 1,301 were experiencing chronic homelessness.2 That figure was a 35% jump from
   16 the last count. There was no point-in-time homeless count conducted in 2021 due to
   17 the COVID-19 pandemic and related health and safety concerns.
   18   1
        See Jones v. City of Los Angeles, 444 F.3d 1118, 1121 (9th Cir. 2006);
   19 https://urm.org/about/faqs/about-skid-row/.
   20 2 “A ‘chronically homeless’ individual is defined to mean a homeless individual
   21 with a disability who lives either in a place not meant for human habitation, a safe
      haven, or in an emergency shelter, or in an institutional care facility if the individual
   22 has been living in the facility for fewer than 90 days and had been living in a place
   23 not meant for human habitation, a safe haven, or in an emergency shelter
      immediately before entering the institutional care facility. In order to meet the
   24 ‘chronically homeless’ definition, the individual also must have been living as
   25 described above continuously for at least 12 months, or on at least four separate
      occasions in the last 3 years, where the combined occasions total a length of time of
   26 at least 12 months. Each period separating the occasions must include at least 7
   27 nights of living in a situation other than a place not meant for human habitation, in
      an emergency shelter, or in a safe haven.” 80 Fed. Reg. 75791 (Dec. 4, 2015).
   28
        500009.1                                  3               Case No. 2:20-cv-02291 DOC-KES
            DEFENDANTS’ JOINT STATEMENT OF FACTS PURSUANT TO COURT’S JANUARY 31, 2021 ORDER
Case 2:20-cv-02291-DOC-KES Document 237 Filed 03/04/21 Page 4 of 6 Page ID #:4024




    1              The numbers are staggering, and the County and City are working together to
    2 find ways to bring unsheltered Angelenos on Skid Row indoors. In 2020, the
    3 County and City confronted the unique challenges of the interplay between the
    4 homelessness crisis and the COVID-19 pandemic in creative ways:
    5              Housing/Shelter
    6                  In June 2020, the County and the City reached an agreement, wherein
    7                    the City agreed to provide 6,700 beds within 18 months to house or
    8                    shelter (i) people experiencing homelessness living within 500 feet of
    9                    freeway overpasses, underpasses, and ramps in the City of Los
   10                    Angeles, and then to give priority to providing housing or shelter to
   11                    (ii) people experiencing homelessness who are 65+ and (iii) other
   12                    vulnerable people experiencing homelessness within the City of
   13                    Los Angeles. The City also committed to financing at least 50% of the
   14                    costs of providing services to these new shelters and interventions. The
   15                    County committed up to $293 million over five years to contribute to
   16                    the service costs for those housed and sheltered in the beds created by
   17                    the City under this historic agreement. [Dkt. 137.]
   18                  In 2018 the County acquired the property located at 1060 North Vignes
   19                    Street—only a short distance away from Skid Row. In another historic
   20                    agreement, the County and City partnered to use this downtown Los
   21                    Angeles property for approximately 232 units to be used for both
   22                    interim (100 units) and permanent (132) housing.
   23                  On January 20, 2021, the City opened the first “A Bridge Home”
   24                    shelter on Skid Row. The shelter, called The Lotus, has room for 120
   25                    beds. The interim housing facility will be used as interim housing for
   26                    unsheltered Skid Row residents.
   27                  There are three current Project Roomkey sites operating near
   28
        500009.1                                 4               Case No. 2:20-cv-02291 DOC-KES
           DEFENDANTS’ JOINT STATEMENT OF FACTS PURSUANT TO COURT’S JANUARY 31, 2021 ORDER
Case 2:20-cv-02291-DOC-KES Document 237 Filed 03/04/21 Page 5 of 6 Page ID #:4025




    1                    downtown Los Angeles (two leased by the City and one by the
    2                    County), with a total of 853 beds.
    3                  There are a total of 712 winter shelter beds in the County of
    4                    Los Angeles. The City funds four winter shelters that operate in the
    5                    City of Los Angeles, with a total of 197 beds.
    6              Health and Hygiene
    7                  Since April 2020, the County’s Department of Health Services has
    8                    staffed existing multi-disciplinary outreach teams with street-based
    9                    nursing staff to increase clinical capacity on Skid Row and provide
   10                    COVID-19 testing.
   11                  The County’s Department of Mental Health has deployed additional
   12                    outreach workers to Skid Row to supplement the existing DMH
   13                    presence on Skid Row.
   14                  The Skid Row ReFresh Spot, funded by Mayor Eric Garcetti and
   15                    operated by Homeless Healthcare Los Angeles, reopened on
   16                    September 18, 2020. The facility has six showers, seven bathrooms,
   17                    24 double washers, and 24 dryers. Other services include towels, free
   18                    hygiene products, laundry supplies, charging stations for cell phones,
   19                    free clothing, and, on specific days, HIV, STD, and COVID-19 testing.
   20                  The City installed permanent hand-washing stations.
   21                  In April 2020, the County opened six washrooms in County-owned
   22                    properties in the vicinity of Skid Row.
   23              There is still much to be done. The County and City will continue to work
   24 together to reimagine solutions to the region’s homelessness crisis.
   25
   26
   27
   28
        500009.1                                 5               Case No. 2:20-cv-02291 DOC-KES
           DEFENDANTS’ JOINT STATEMENT OF FACTS PURSUANT TO COURT’S JANUARY 31, 2021 ORDER
Case 2:20-cv-02291-DOC-KES Document 237 Filed 03/04/21 Page 6 of 6 Page ID #:4026




    1 DATED: March 4, 2021                   OFFICE OF THE CITY ATTORNEY

    2
    3
                                             By:       /s/ Scott Marcus
    4                                              SCOTT MARCUS
    5                                              Attorneys for Defendant
                                                   CITY OF LOS ANGELES
    6
    7 DATED: March 4, 2021                   MILLER BARONDESS, LLP
    8
    9
   10                                        By:       /s/ Mira Hashmall
   11                                              MIRA HASHMALL
                                                   Attorneys for Defendant
   12                                              COUNTY OF LOS ANGELES
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        500009.1                                 6               Case No. 2:20-cv-02291 DOC-KES
           DEFENDANTS’ JOINT STATEMENT OF FACTS PURSUANT TO COURT’S JANUARY 31, 2021 ORDER
